Oliveb, Chief Judge:
This appeal for reappraisement relates to certain Christmas tree bulbs exported from Japan and entered at the port of New York.
Stipulated facts upon which the case has been submitted establish that the proper basis for appraisement of the merchandise in question is export value, as defined in section 402 (d) of the Tariff Act of 1930, and that such statutory value for these items is the unit values, as appraised, less the item of buying commission, as invoiced, and I so hold. Judgment will be rendered accordingly.